Citation Nr: 9922395	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a left shoulder 
disorder.

Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1984 to July 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, in 
October 1994 that denied the claimed benefits.  The veteran's 
file was subsequently transferred to the Nashville RO.

The Board notes that this case was previously Remanded in 
April 1997 in order to obtain additional VA treatment records 
from the outpatient clinic in Chattanooga, Tennessee.


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder 
disorder is accompanied by medical evidence to support the 
claim.

2.  The claim for service connection for a neck disorder is 
accompanied by medical evidence to support the claim.

3.  The claims for service connection are plausible.


CONCLUSIONS OF LAW

The claim for service connection for a left shoulder disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

The claim for service connection for a neck disorder is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for a claim to be well grounded, there generally 
must be:  1) a medical diagnosis of a current disability; 2) 
medical, or in some circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between the two.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The veteran has submitted medical evidence of a current 
diagnosis concerning his left shoulder, specifically the left 
rotator cuff, and a current diagnosis of left cervical 
radiculopathy in his neck.  Medical records show that the 
veteran received treatment for his left shoulder and neck 
while in service, as well as treatment for his left shoulder 
and neck soon after leaving service.  Continuity of 
symptomatology after discharge from service may be used to 
support a claim, where a condition noted during service has 
not otherwise been shown to be chronic.  38 C.F.R. 
§ 3.303(b).  The veteran's claims for service connection for 
a left shoulder disorder, and neck disorder, are plausible.


ORDER

The claim for service connection for a left shoulder disorder 
is well grounded.

The claim for service connection for a neck disorder is well 
grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The record indicates that the veteran was scheduled for a VA 
examination in March 1998, but did not report.  The record 
also indicates that the notice to report for this examination 
may not have been sent to a valid address.  The veteran's 
last known address was in Cleveland, Tennessee; however, when 
the RO sent a copy of the supplemental statement of the case 
to that address, it was apparently returned by the Postal 
Service.  The RO then remailed it another address in 
Murfreesboro and it does not appear that this was returned as 
undeliverable.  It appears that the veteran may not have 
received notice of the March 1998 examination.  In order to 
afford him every opportunity, another attempt should be made 
to have him undergo a VA examination.

The record also shows that EMG/ NCS [electromyograph/ nerve 
conduction studies] were performed at the Chattanooga VA 
outpatient clinic in March 1995, and that a complete report 
was prepared in conjunction with these studies.  No report 
for these studies is contained in the record, and should be 
obtained prior to a decision in this case.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should also request the 
Chattanooga VA outpatient clinic to 
provide copies of the reports of EMG/NCS 
testing conducted in March 1995 as well 
as copies of any reports of treatment of 
the veteran since 1997.  All medical 
records obtained should be associated 
with the claims folder.

2.  Thereafter, another attempt should be 
made to have the veteran undergo special 
neurologic and orthopedic examinations in 
order to ascertain the nature and 
severity of any left shoulder and neck 
disorders.  Notification of the scheduled 
examination should be sent to the veteran 
at the address in Murfreesboro, unless of 
course, VA has received notice of a 
different address.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted.  The examiner should 
be asked to specifically comment on the 
etiology of any left shoulder or neck 
disorders, and any relation to the 
complaints noted in service.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
action taken remains adverse to him, he 
should be furnished with a supplemental 
statement of the case concerning all 
additional evidence added to the record 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

